

116 HRES 900 IH: Recognizing the 50th anniversary of OPERA America.
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 900IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Ms. Pingree submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the 50th anniversary of OPERA America.Whereas OPERA America was founded in 1970 to serve as the national champion for opera and supports the interests of artists, administrators, educators, trustees, and audiences;Whereas OPERA America was launched by 20 companies now represented by Cincinnati Opera, Houston Grand Opera, Kentucky Opera, Lyric Opera of Kansas City, Minnesota Opera, Mississippi Opera, New Orleans Opera, Opera Carolina, Opera Omaha, Opera Philadelphia, Opera Saratoga, Pittsburgh Opera, San Diego Opera, Seattle Opera, Tulsa Opera, and Washington National Opera;Whereas OPERA America fosters collaboration across its membership of over 150 professional opera companies, 350 associated ensembles, businesses and educational institutions, and thousands of individuals toward a shared vision for the art form;Whereas OPERA America opened the custom-built National Opera Center in New York City in 2012 as its headquarters and home to the opera industry, serving more than 80,000 individuals every year;Whereas OPERA America represents the opera field in the District of Columbia, advocating on Federal issues before Congress, the White House, and Federal agencies in order to create a more supportive environment for opera and all the arts;Whereas OPERA America has provided more than $15,000,000 in grants to support the creation and production of new operas in the United States and has advanced the work of female composers and creators of color;Whereas OPERA America has awarded over $5,000,000 in support of innovative business and performance practices across the opera enterprise, with emphasis on programs that help to recruit and retain audiences and deepen their engagement with the art form;Whereas OPERA America has stimulated the expanded civic practice of opera companies of all sizes to increase their public value outside the walls of opera houses and increase diversity and equity on stage, backstage, among administrators and trustees, and in the audience;Whereas OPERA America developed a landmark textbook and curriculum series that transformed the educational practices of opera companies and their school partners to increase the creative and expressive ability of children of all ages;Whereas OPERA America has recognized the talent of rising opera stage directors and scenic designers and has provided learning opportunities for singers and other artists at all levels of career achievement;Whereas OPERA America is dedicated to improving the governance practices of opera companies and developing the leadership skills of company trustees; andWhereas OPERA America has nurtured the careers of thousands of company leaders and staff through professional development and mentorship programs and a robust cycle of annual forums and national conferences: Now, therefore, be itThat the House of Representatives—(1)recognizes the 50th anniversary of OPERA America;(2)congratulates OPERA America for advancing the art form and elevating the visibility of opera and opera companies across the United States;(3)appreciates OPERA America’s role as a major funder for opera in the United States; and(4)expresses admiration for OPERA America’s commitment to enriching the lives of millions of Americans and providing a source of inspiration for individual achievement and community well-being.